Response by
Judge Settle
to Petition for Rehearing.
The petition for rehearing calls our attention to the fact that the opinion in this case contains the statement that the “County Judge could not vote, except in case of a tie.” The statement was inadvertently made and does not express the law; for the County Judge, when presiding in the Fiscal Court, has the same right to vote on questions coming before that body that may be exercised by the magistrates sitting as members thereof, and this court so held in Bath County v. Dougherty, 113 Ky., 518, and Stephens v. Wilson, 115 Ky., 27.
The statement referred to is, therefore, withdrawn, and the opinion modied to that extent.
Other questions presented by the petition were not before us for decision in this case. The principal question decided was that the Fiscal Court was without authority to appropriate funds of Jefferson County to purchase or pay for an automobile, and that the appropriation made by the court for that purpose was void. It *73therefore follows that neither the county of Jefferson nor the Fiscal Court can own or use for its officers or employes an automobile purchased and paid for with funds of the county. We do not feel called upon to decide what shall be done with tlhe automobile or who shall be charged with the payment of what may be due for its purchase. As already said, this question did not arise in the case we had before us, and we should confine our decisions to oases and questions properly brought before us. (See Hollis v. Weisinger, 142 Ky., 129.)
Petition overruled.